Citation Nr: 1448479	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2013, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Left ear hearing loss is not related to service, and may not be presumed to have been so incurred.


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in February 2011 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  

In regard to the duty to assist, the Veteran was afforded a VA examination in May 2011.  The examiner reviewed the case file, examined the Veteran and provided an opinion regarding the Veteran's disability.  An addendum opinion was also obtained in January 2014 which provided an opinion supported by well-reasoned rationale.  Therefore, the Board finds that the examination and addendum were adequate for adjudication purposes.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative have identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013).  The term chronic disease includes organic diseases of the nervous system.  38 U.S.C.A. § 1101(3) (West 2002 & Supp. 2013); see also 38 C.F.R. § 3.309(a) (2013).  

Here, the Veteran has submitted competent and credible evidence that he has a current disability - namely left ear hearing loss.  The Veteran was afforded a VA examination in May 2011.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
LEFT
10
25
25
35
45
The Veteran's audiological results meet the criteria for hearing loss as defined by VA regulations.  Thus, the evidence supports a finding of a current disability.  

Next, the Veteran has submitted evidence of an in-service injury.  Specifically, the Veteran stated that he was a radio and teletype operator and was exposed to artillery noise.  This is confirmed by the Veteran's DD-214 which indicates that the Veteran's specialty was a radio teletype operator.  Accordingly, the Board accepts the Veteran's account of in-service acoustic trauma.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current left ear hearing loss is not related to his in-service acoustic trauma.  

Here, there is no evidence of hearing complaints in the Veteran's service treatment records. The Veteran's July 1966 entrance audiogram revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
LEFT
10 (25)
5 (15)
5 (15)
X
10 (15)

Prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records. After that date, they were reported in ISO-ANSI standards. In order to facilitate data comparison, the ASA standards measured for tests prior to October 31, 1967 have been converted to ISO-ANSI standards and are represented by the figures shown in parentheses above.

By comparison, the Veteran's July 1968 separation audiogram revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
LEFT
5
0
5
X
5

To that end, the Board acknowledges that the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  On the contrary, when the regulatory requirements for such a disability are not met at separation, service connection may still be established through probative evidence that the current disability is service-related.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d) (2013).  However, such probative evidence has not been presented here, including on a presumptive basis.  

The Veteran was afforded a VA examination in May 2011 where the examiner conducted appropriate tests, including an audiogram and noted the Veteran's history as a radio operator in service.  It was noted that the Veteran was exposed to helicopter noise and small arms fire.  The examiner opined that the Veteran's hearing loss was not related to service.  

The May 2011 VA examiner based his rationale on the normal entry and discharge audiograms and lack of change in hearing during service.  In December 2013, the Board requested an addendum opinion which requested an opinion which was not based on the absence of in-service evidence of hearing loss.  See Ledford, supra.  In January 2014, a VA examiner provided an addendum opinion which stated

The review of entrance and exit hearing evaluations supports the original conclusions provided on 5-12-2011.  The current controlling statement concerning veterans who have normal hearing at entrance into military service and at separation from military service states the following: "Institute of Medicine (2005) concluded that based on current knowledge of cochlear physiology there is insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure.  Hearing loss should occur at the time of the exposure.  There is not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop years after military noise exposure.  The available physiologic evidence suggests that delayed post exposure noise induced hearing is not likely.  If hearing is normal on discharge AND there is no permanent significant threshold shift greater than normal progression . . . then there is no basis on which to conclude that a current hearing loss is causally related to military service, including noise exposure."  

The Board finds the January 2014 VA medical addendum opinion the most probative evidence of record.  The examiner reviewed the Veteran's history and cited to relevant medical principles in support of his opinion.  

The Board notes that the Veteran has opined that his hearing loss is directly related to his active service.  In support of his opinion, he has cited to his confirmed noise exposure in service.  He has not stated how long his hearing loss has been present.  While the Veteran is competent to report symptoms, he is not competent as a lay person to provide an opinion relating current sensorineural hearing loss to service as this is beyond the capacity of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran is competent to report the events he experienced in service and thereafter, an audiologist reviewed the history and determined that the current sensorineural left ear hearing loss disability was less likely than not related to service.  

The Board further finds that presumptive service connection is not warranted because the evidence does not show that a hearing loss disability was manifest to a degree of 10 percent of more within one year from the date of separation.  Regarding continuity of symptomatology, although the Veteran has asserted that his hearing loss began in service, it is noted that the Veteran's hearing was normal at the time of his separation examination and the Veteran did not report any hearing difficulties at that time.  The first complaint of hearing loss post-service did not occur until his November 2010 claim for compensation - over 40 years after his 1968 separation from service.  As hearing loss was not shown at the time of the separation examination and the Veteran denied hearing loss at that time, service connection based on continuity of symptomatology after separation is not warranted.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for left ear hearing loss must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


